Exhibit 10.28

     2006 Stock Incentive Plan
of Honeywell International Inc. and Its Affiliates

RESTRICTED UNIT AGREEMENT

     RESTRICTED UNIT AGREEMENT made in Morris Township, New Jersey, as of the
[DAY] day of [MONTH, YEAR] (the “Date of Grant”), between Honeywell
International Inc. (the “Company”) and [EMPLOYEE NAME] (the “Employee”).

1.      Grant of Award. The Company has granted you [NUMBER] Restricted Units,
subject to the provisions of this Agreement and the 2006 Stock Incentive Plan
for Employees of Honeywell International Inc. and its Affiliates (the “Plan”).
The Company will hold the Restricted Units in a bookkeeping account on your
behalf until they become payable or are forfeited or cancelled.   2.     
Payment Amount. Each Restricted Unit represents one (1) Share of Common Stock.  
3.      Vesting. Except in the event of your Full Retirement, death, Disability,
or a Change in Control, or as otherwise provided in this Agreement, the
restrictions on the Restricted Units will lapse on [VESTING PROVISIONS
CONSISTENT WITH THE PLAN]. Your vested right will be calculated on the earliest
of (a) [VESTING DATE(S)], (b) your Termination of Employment, or (c) the
occurrence of a Change in Control. No partial credit will be given for partial
years of employment.   4.      Form and Timing of Payment. Vested Restricted
Units will be redeemed solely for Shares. [FOLLOWING INCLUDED AT COMMITTEE’S
DISCRETION: Except as otherwise determined by the Management Development and
Compensation Committee (the “Committee”), in its sole discretion, Dividend
Equivalents will always be paid in cash.] Payment on Restricted Units [and
Dividend Equivalents (and earnings thereon)] will be made as soon as practicable
following the lapse of the restrictions on the Restricted Units but in no event
later than two and one-half (2-1/2) months following the end of the calendar
year in which the restrictions lapse. [FOLLOWING INCLUDED AT COMMITTEE’S
DISCRETION: You cannot defer payment of the Restricted Units or Dividend
Equivalents (or earnings thereon).]   5.      [FOLLOWING INCLUDED AT COMMITTEE’S
DISCRETION: Dividend Equivalents. Except as otherwise determined by the
Committee, in its sole discretion, you will accrue Dividend Equivalents in an
amount equal to the value of any cash or        

--------------------------------------------------------------------------------



  stock dividends paid by the Company upon one Share of Common Stock for each
Restricted Unit credited to your bookkeeping account. Accrued Dividend
Equivalents will be subject to the same forfeiture and transferability
restrictions that apply to the Restricted Units to which they relate. The
Company will hold a accrued Dividend Equivalents (and earnings thereon) in a
bookkeeping account on your behalf until they become payable or are forfeited.
Accrued Dividend Equivalents will earn, for the relevant year, the same rate of
interest credited to deferrals under the Salary and Incentive Award Deferral
Plan for Selected Employees of Honeywell International Inc. and its Affiliates.
For 2007, the rate is 5.8% and is subject to change annually.]   6.     
[FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Deferral of Payment. If you would
like to defer payment on the Restricted Units, you may make a request to the
Committee in writing in the form and at the time designated by the Committee.
You must submit a suggested payment schedule with the request for deferral. The
Committee may, in its sole discretion, determine whether to permit deferral of
payment in the manner requested. If the Committee does not accept your proposed
payment schedule, then payment will be made as provided in Section 4. You cannot
defer payment of Dividend Equivalents (or earnings thereon).]   7.     
Termination of Employment. Any Restricted Units [or accrued Dividend Equivalents
(and earnings thereon)] that have not vested as of your Termination of
Employment, other than by reason of your Full Retirement, death or Disability,
or a Change in Control, will immediately be forfeited, and your rights with
respect to these Restricted Units [and accrued Dividend Equivalents (and
earnings thereon)] will end. For purposes of this Agreement, if your employment
is terminated under circumstances that entitle you to severance benefits under a
severance plan of the Company or an Affiliate in which you participate,
“Termination of Employment” refers to the date immediately prior to the date
severance benefits become payable under the terms of the severance plan. If your
employment is terminated under any other circumstances and you are not entitled
to severance benefits under a severance plan of the Company or an Affiliate,
“Termination of Employment” refers to the last day you actively perform services
for the Company and its Affiliates.   8.      Retirement, Death or Disability.
If your Termination of Employment occurs because of your death or Disability,
any remaining restrictions on Restricted Units [and accrued Dividend Equivalents
(and earnings thereon)] will lapse, and payment will be made in accordance with
Section 4. If you are deceased, the Company will make a payment to your estate
only after the Committee has determined that the payee is the duly appointed
executor or administrator of your estate.     If your Termination of Employment
occurs solely because of your Full Retirement, you will receive (a) [plus (b)],
where (a) [and (b)] equal[s] the following:     (a) a pro-rata payment of
Restricted Units equal to (i) times (ii), where:  

--------------------------------------------------------------------------------



          i.  equals the number of Restricted Units set forth in Section 1
above, and           ii. equals the ratio of your complete years of service as
an employee of the Company or its Affiliate between the Date of Grant and your
Termination of Employment, and three (3)[, and         (b)  a pro-rata payment
of accrued Dividend Equivalents (and the earnings thereon) equal to (i) times
(ii), where:           i.  equals the value of your accrued Dividend Equivalents
(and the earnings thereon) as of your Termination of Employment, and          
ii.  equals the ratio of your complete years of service as an employee of the
Company or its Affiliate between the Date of Grant and your Termination of
Employment, and three (3)].       Payment will be made in accordance with
Section 4.     9.      Change in Control. In the event of a Change in Control,
any restrictions on Restricted Units that have not lapsed or terminated as of
the date of Change in Control will immediately lapse. No later than 90 days
after the date of Change in Control, you will receive for the Restricted Units
the sum of (a) a single payment in cash equal to the product of the number of
outstanding Restricted Units as of the date of the Change in Control (including
any Restricted Units that vest pursuant to this Section 9) and a multiplication
factor, as set forth in the Plan[, and (b) a single payment in cash equal to any
accrued Dividend Equivalents (and the earnings thereon) as of the date of the
Change in Control]. [If you deferred payment of any portion of your Restricted
Units as described in Section 6, you may elect not to accelerate payment in the
event of a Change in Control.]   10.      Withholdings. The Company will have
the right, prior to any issuance or delivery of Shares on Restricted Units [or
of payment of accrued Dividend Equivalents (and earnings thereon)], to withhold
or require from you the amount necessary to satisfy applicable tax requirements,
as determined by the Committee.   11.      Transfer of Award. You may not
transfer the Restricted Units[, Dividend Equivalents (or earnings thereon)] or
any interest in the Restricted Units [or Dividend Equivalents (or earnings
thereon)] except by will or the laws of descent and distribution [FOLLOWING
INCLUDED AT COMMITTEE'S DISCRETION: or except as permitted by the Committee as
specified in the Plan]. Any other attempt to dispose of your interest will be
null and void.   12.      Forfeiture of Awards.     (a)      By accepting the
Award, you expressly agree and acknowledge that the forfeiture provisions of
subparagraph (b) will apply if, from the Date of Grant of these Restricted Units
until the date that is twenty-four (24) months after your Termination  

--------------------------------------------------------------------------------



      of Employment, for any reason, you enter into an employment or
consultation agreement or arrangement (including any arrangement for service as
an agent, partner, stockholder, consultant, officer or director) with any entity
or person engaged in a business in which the Company or any Affiliate is engaged
if the business is competitive (in the sole judgment of the Committee) with the
Company or an Affiliate and the Committee has not approved the agreement or
arrangement in writing.         (b)      If the Committee determines, in its
sole judgment, that you have engaged in an act that violates subparagraph (a)
prior to the 24-month anniversary of your Termination of Employment, your
outstanding Restricted Units will immediately be rescinded, and you will forfeit
any rights you have with respect to these Restricted Units as of the date of the
Committee’s determination. In addition, you hereby agree and promise immediately
to deliver to the Company, Shares equal in value to the amount of any Restricted
Units you received payment for during the period beginning six (6) months prior
to your Termination of Employment and ending on the date of the Committee’s
determination. [You also hereby agree and promise immediately to repay the value
of any accrued Dividend Equivalents (and earnings thereon) for which you
received payment during the period beginning six (6) months prior to your
Termination of Employment and ending on the date of the Committee’s
determination.]   13.      Restrictions on Payment of Shares. Payment of Shares
for your Restricted Units is subject to the conditions that, to the extent
required at the time of exercise, (a) the Shares underlying the Restricted Units
will be duly listed, upon official notice of redemption, upon the New York Stock
Exchange, and (b) a Registration Statement under the Securities Act of 1933 with
respect to the Shares will be effective. The Company will not be required to
deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by counsel for the
Company.   14.      Adjustments. Any adjustments to the Restricted Units will be
governed by Section 5.3 of the Plan.   15.      Disposition of Securities. By
accepting the Award, you acknowledge that you have read and understand the
Company’s policy, and are aware of and understand your obligations under
applicable securities laws in respect of trading in the Company’s securities.
The Company will have the right to recover, or receive reimbursement for, any
compensation or profit you realize on the disposition of Shares received for
Restricted Units to the extent that the Company has a right of recovery or
reimbursement under applicable securities laws.   16.      Plan Terms Govern.
The vesting and redemption of Restricted Units, the disposition of any Shares
received for Restricted Units, the treatment of gain on the disposition of these
Shares, [and the treatment of Dividend Equivalents (and earnings thereon)] are
subject to the provisions of the Plan and any rules that the Committee may
prescribe. The Plan  

--------------------------------------------------------------------------------



  document, as may be amended from time to time, is incorporated into this
Agreement. Capitalized terms used in this Agreement have the meaning set forth
in the Plan, unless otherwise stated in this Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Agreement, the Plan
will control. By accepting the Award, you acknowledge that the Plan and the Plan
prospectus, as in effect on the date of this Agreement, have been made available
to you for your review.   17.      Personal Data.     (a)      By entering into
this Agreement, and as a condition of the grant of the Restricted Units, you
expressly consent to the collection, use, and transfer of personal data as
described in this Section to the full extent permitted by and in full compliance
with applicable law.     (b)      You understand that your local employer holds,
by means of an automated data file, certain personal information about you,
including, but not limited to, name, home address and telephone number, date of
birth, social insurance number, salary, nationality, job title, any shares or
directorships held in the Company, details of all restricted units or other
entitlement to shares awarded, canceled, exercised, vested, unvested, or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”).     (c)      You further understand that part or all of your Data
may be also held by the Company or its Affiliates, pursuant to a transfer made
in the past with your consent, in respect of any previous grant of restricted
units or awards, which was made for the same purposes of managing and
administering of previous award/incentive plans, or for other purposes.     (d) 
    You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of the your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).     (e)      You understand that the Company or its Affiliates, as
well as the Data Recipients, are or may be located in your country of residence
or elsewhere, such as the United States. You authorize the Company or its
Affiliates, as well as the Data Recipients, to receive, possess, use, retain,
and transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing your participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on your behalf, to a broker or third
party with whom the Shares may be deposited.  

--------------------------------------------------------------------------------



  (f)      You understand that you may show your opposition to the processing
and transfer of your Data, and, may at any time, review the Data, request that
any necessary amendments be made to it, or withdraw your consent herein in
writing by contacting the Company. You further understand that withdrawing
consent may affect your ability to participate in the Plan.   18.     
Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:     (a)     
The Company (and not your local employer) is granting your Restricted Units.
Furthermore, this Agreement is not derived from any preexisting labor
relationship between you and the Company, but rather from a mercantile
relationship.     (b)      The Company may administer the Plan from outside your
country of residence and United States law will govern all Restricted Units
granted under the Plan.     (c)      Benefits and rights provided under the Plan
are wholly discretionary and, although provided by the Company, do not
constitute regular or periodic payments.     (d)      The benefits and rights
provided under the Plan are not to be considered part of your salary or
compensation under your employment with your local employer for purposes of
calculating any severance, resignation, redundancy or other end of service
payments, vacation, bonuses, long-term service awards, indemnification, pension
or retirement benefits, or any other payments, benefits or rights of any kind.
You waive any and all rights to compensation or damages as a result of the
termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.     (e)      The grant of Restricted Units hereunder, and any
future grant of Restricted Units under the Plan, is entirely voluntary, and at
the complete discretion of the Company. Neither the grant of the Restricted
Units nor any future grant by the Company will be deemed to create any
obligation to make any future grants, whether or not such a reservation is
explicitly stated at the time of such a grant. The Company has the right, at any
time and/or on an annual basis, to amend, suspend or terminate the Plan;
provided, however, that no such amendment, suspension, or termination will
adversely affect your rights hereunder.     (f)      The Plan will not be deemed
to constitute, and will not be construed by you to constitute, part of the terms
and conditions of employment. Neither the Company nor your local employer will
incur any liability of any kind to you as a result of any change or amendment,
or any cancellation, of the Plan at any time.  

--------------------------------------------------------------------------------



  (g)      Participation in the Plan will not be deemed to constitute, and will
not be deemed by you to constitute, an employment or labor relationship of any
kind with the Company.   19.      Limitations. Nothing in this Agreement or the
Plan gives you any right to continue in the employ of the Company or any of its
Affiliates or to interfere in any way with the right of the Company or any
Affiliate to terminate your employment at any time. Payment of your Restricted
Units is not secured by a trust, insurance contract or other funding medium, and
you do not have any interest in any fund or specific asset of the Company by
reason of this Award or the account established on your behalf. You have no
rights as a shareowner of the Company pursuant to the Restricted Units until
Shares are actually delivered to you.   20.      Incorporation of Other
Agreements. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding the Restricted Units. This Agreement
supersedes any prior agreements, commitments or negotiations concerning the
Restricted Units.   21.      Severability. The invalidity or unenforceability of
any provision of this Agreement will not affect the validity or enforceability
of the other provisions of the Agreement, which will remain in full force and
effect. Moreover, if any provision is found to be excessively broad in duration,
scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.   22.     
Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Code section 409A, the Treasury regulations
and other guidance thereunder.  

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the facsimile signature of its Chairman of the Board and Chief Executive Officer
as of the day and year first above written. By consenting to this Agreement, you
agree to the following: (i) you have carefully read, fully understand and agree
to all of the terms and conditions described in this Agreement, the Plan and the
Plan’s prospectus; and (ii) you understand and agree that this Agreement and the
Plan constitute the entire understanding between you and the Company regarding
the Award, and that any prior agreements, commitments or negotiations concerning
the Restricted Units are replaced and superseded. You must accept this Award by
signing the Agreement below and, by signing this Agreement, you will be deemed
to consent to the application of the terms and conditions set forth in this
Agreement and the Plan. If you do not wish to accept this Award, you must
contact Honeywell International Inc., Executive Compensation/AB-1D, 101 Columbia
Road, Morristown, NJ 07962 in writing within thirty (30) days of the date of
this Agreement.

--------------------------------------------------------------------------------





    Honeywell International Inc.                                               
/s/ David M. Cote         By: David M. Cote           Chairman of the Board and
          Chief Executive Officer                     I Accept                  
           Signature  Date            


--------------------------------------------------------------------------------